Citation Nr: 0424928	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  98-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a Travel Board Hearing in August 
1999 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony is associated with the claims file.

In a decision dated in November 2000, the Board denied the 
veteran's claim, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
March 2001, the Secretary of Veterans Affairs submitted a 
Motion To Remand and Stay Proceedings (Motion).  In an Order 
dated in April 2001, the Court granted the Motion, vacated 
the November 2000 Board decision, and remanded the case to 
the Board for further appellate review.  In September 2003, 
the Board remanded the case to the RO for consideration of 
evidence developed by the Board under regulations then in 
effect, see 38 C.F.R. § 19.9 (2002), but not reviewed by the 
RO.  See Disabled American Veterans, et al v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1344-47 (Fed. Cir. 2003).  
The RO reviewed the additional evidence, issued the veteran a 
supplemental statement of the case (SSOC) in January 2004, 
and returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has a single service connected disability 
rating for a gastrointestinal disorder evaluated at 60 
percent disabling.

2.  The veteran essentially has not worked full-time since 
1976, when he retired, and has a 4th grade education.  He has 
experience in civil engineering, and as a laborer.

3.  The veteran's single service-connected disability does 
not render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education.


CONCLUSION OF LAW

The criteria for the assignment of a total rating by reason 
of individual unemployability due to a service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in January 1997.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.

The basis of the Court's April 2001 Order was that the Board 
consider the applicability of the VCAA to the veteran's case.  
The Secretary of Veterans Affairs has determined that the 
VCAA is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  66 Fed. Reg. 
45,629 (2001); Opinion of The General Counsel (VAOPGCPREC) 7-
2003 (November 19, 2003).  The VCAA went into effect the day 
after the November 2000 Board decision was issued.  In light 
of the fact that there is no record that the veteran filed 
his notice of appeal to the Court prior to the enactment of 
the VCAA, his case was apparently considered as still pending 
before VA when the act went into effect.  Thus, the VCAA 
applies to the veteran's claim.

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
not prejudicial to the veteran for the reasons specified 
below. 

First, the RO did not commit error via the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's case was under 
continued development after the initial adjudication of his 
claim.  Third, in a letter dated in July 2002 (letter), VA 
informed the veteran of the VCAA and VA's obligations under 
the act, to include the evidence needed to support his claim.  
As to who would obtain what part of the evidence needed, the 
letter informed the veteran that an appropriate medical 
examination was needed to support his claim, and that VA had 
requested the appropriate medical facility to schedule the 
examination.  The letter also informed the veteran that VA 
would obtain any private treatment records he identified as 
supportive of his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also informed the 
veteran to submit any evidence in his possession.  The 
veteran received an additional VCAA notice via the January 
2004 SSOC.

The Board finds that the letter and the January 2004 SSOC 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
any procedural deficiency as concerns the timing of the VCAA 
notice is harmless and has not prejudiced the veteran in the 
pursuit of his claim.  As noted, the veteran's case has been 
under continued development and, after receipt of the January 
2004 SSOC, the veteran informed VA that he had no further 
evidence to submit, and requested review of his appeal on the 
evidence of record.  Thus, the Board has clear evidence as to 
how the veteran would respond to a proper notice, albeit 
after the initial adjudication.  See Valiao v. Principi, 17 
Vet. App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. 
App. 195, 203 (2003) ("it is not for the Secretary or this 
Court to predict what evidentiary development may or may not 
result from such notice").  Accordingly, in light of VCAA 
notice having been provided, and the fact that the veteran 
has demonstrated by his actions, including those after 
receipt of VCAA notice, that there is no missing evidence to 
be obtained, the Board finds no prejudice to the veteran.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

Historically, the veteran was granted service connection in 
April 1954 for chronic duodenal ulcer with a 10 percent 
evaluation.  A March 1957 rating decision increased the 
evaluation to 60 percent, effective January 24, 1957.  The 60 
percent evaluation has continued to date.

Factual background.

A September 1992 VA Examination Report reflects that the 
veteran weighed 159 lbs.  A July 1995 outpatient treatment 
record shows the veteran's weight as low as 152 lbs., whereas 
a May 1997 outpatient treatment note reflects he weighed 158 
lbs. (72 kgs.).  In January 1997 he weighed 166 lbs.

In statements dated in November 1997, and June 1998, the 
veteran's private treating physician related that the veteran 
was disabled due to his gastrointestinal complaints.  The 
physician noted chronic pain syndrome, chronic diarrhea, and 
weight fluctuation and related that the veteran had undergone 
gastrointestinal surgery in the early 1960s.  The private 
physician reported findings consistent with dumping syndrome 
and lactose intolerance, abdominal bloating, and diarrhea. He 
noted that it rendered the veteran somewhat incapacitated and 
that, though a lactose-free diet reduced the number of 
stools, he was unable to maintain a job for more than three 
to four hours due to the need to go to the bathroom.

At the Travel Board in August 1999, the veteran testified 
that he experienced problems with his stomach as soon as he 
ate.  He related he stayed away from food if he wanted to get 
anything done but otherwise suffered the consequences.  He 
reported that he retired in 1976 and had flexibility in his 
schedule at work as far as taking days off due to his 
disability.  He reflected that the doctor had never raised 
the issue of whether anything but his gastrointestinal 
disorder was the reason that he was unemployable.  He 
asserted that hypertension and other medical conditions were 
not the reason that he was unemployable.  He noted that he 
had worked as a laborer at a mobile home park for a period of 
time after he retired but had a hard time putting in a full 
day.  He was on a special diet, related that his weight 
fluctuated from week to week, he was losing body fat, and 
that the symptoms could not be corrected.

In a May 2000 VA examination report, the veteran complained 
of nausea, vomiting, frequent diarrhea, crampy abdominal 
pain, bloating, on-and-off weight loss, and decreased 
appetite.  Physical examination revealed that he was well-
nourished without any obvious distress.  Chest was clear, 
skin showed no pallor, bowel sounds were positive, and stool 
was guaiac negative.  Hemoglobin and hematocrit were reported 
at 14.4 (normal 14-17) and 42 (normal 39-50), respectively.  
The examiner remarked that the upper GI showed no active 
ulcer.  The clinical assessment was stable peptic ulcer 
disease, and chronic diarrhea likely secondary to dumping 
syndrome.

The examiner opined that the veteran's gastrointestinal 
disorder would cause limitations in his lifestyle and, to 
some extent, in his industrial impairment but noted that the 
veteran had similar symptoms from 1962 (the time of abdominal 
surgery) until his retirement in 1976.  The examiner also 
noted multiple other nonservice-connected disabilities, 
including memory loss, gout, hypertension, chronic 
obstructive pulmonary disease (COPD), transient ischemic 
attacks (TIAs), pancreatic insufficiency, hernia repair, and 
hemorrhoids which, together with his gastrointestinal 
disorder, could further augment his extent of functioning and 
industrial impairment.  The examiner noted the private 
physician's opinion and concluded that the veteran definitely 
would have impairment in his industrial productivity due to 
his gastrointestinal disorder; however, he noted that the 
veteran had similar symptoms while he was employed.

In a statement dated in October 2000, the veteran's private 
provider repeated his assessment as reflected in his November 
1997 and July 1998 statements and related that he deemed the 
veteran's work performance as extremely compromised due to 
his gastrointestinal problems, and that long-term work 
employment did not seem possible as a result of his 
gastrointestinal problems.

In a letter of March 2002, the veteran's private provider, 
M.E., MD, related his view on the conclusion of the November 
2000 Board decision and the evidence on which it was based.  
Dr. E referenced the fact that the veteran pursued gainful 
employment from 1962 to 1976 with essentially the same 
symptomatology as he currently experiences, and that the 
veteran's gastrointestinal disorder currently is stable.  Dr. 
E then related that, although he understood how a lay person 
might draw such a conclusion, it is incorrect.  He then 
explained that it is incorrect because the veteran's surgery 
resulted in permanent side effects as already described, and 
that although the veteran does not have active 
gastrointestinal disease, his symptoms and side effects are 
permanent.  Further, Dr. E explained, while a person can 
tolerate such symptoms when younger, as one ages the body is 
less capable of accommodating.  Thus, Dr. E opined that, 
while the veteran's basic physiology may not have changed, 
his symptoms may be more pronounced due to his advancing age.

The August 2002 VA Examination report reflects that the 
veteran reported that he experiences his symptoms after 
anything he eats, and that they worsen after consuming dairy 
products and other foods which contain lactose.  The veteran 
also reported that his symptoms decrease when he drinks 
liquid nourishment, and that when he avoids solid foods, he 
does not experience bloating, cramping, or diarrhea.  The 
veteran related that no medication provides relief.  The 
examiner noted the August 2002 upper GI barium swallow, which 
showed a normal esophagus, as well as multiple surgical clips 
consistent with prior vagotomy and gastroduodenostomy.  There 
was no evidence of ulcer or stricture.  There was moderate 
spontaneous gastroesophageal reflux.  The remainder of the 
small bowel appeared normal.  The examiner then referenced 
the review of the case file and the fact that the veteran 
worked from 1962 to 1976, when he retired, and reported that 
he worked for more than a decade while experiencing the 
cramping and diarrhea on a daily basis.  The examiner then 
referenced Dr. E's March 2002 report and observed that Dr. E 
appeared to focus on the effects of the veteran's symptoms as 
he ages, and that Dr. E appeared to say that the veteran is 
less able to tolerate the symptoms and inconveniences as he 
ages.  The examiner then opined that, without regard to the 
veteran's age or his nonservie-connected disabilities, the 
veteran's service-connected gastrointestinal disorder does 
not preclude substantial gainful employment.  The examiner 
observed that, in addition to the veteran's prior work 
history while experiencing his symptoms, the veteran related 
that he has no symptoms when he avoids solid foods, which the 
veteran may do during a normal 8 hour workday.

Analysis.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2003).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2003).

In addition, the Board has considered 38 C.F.R. § 3.340, 
which provides that a total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  In 
other words, 38 C.F.R. § 3.340 deals with the average person 
standard and 38 C.F.R. § 4.16(a) deals with the particular 
individual.  The award of a total rating requires a showing 
that the veteran is precluded from employment due to service-
connected disabilities.  The adverse affects of advancing age 
may not be considered in support of the claimed benefit. 38 
C.F.R. § 4.19 (2003).

In this case, the veteran does have a single disability rated 
at 60 percent. Specifically, he has a gastrointestinal 
disorder currently evaluated at 60 percent disabling.  
However, a single rating of 60 percent for a service-
connected disability is not the end of the inquiry.  The 
threshold question is whether the service-connected 
disability is sufficient, in and of itself, to render the 
veteran unable to secure or follow substantially gainful 
employment.

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disability, as well as all applicable regulations, the Board 
finds the evidence does not demonstrate that his service-
connected disability is sufficient to render it impossible 
for the average person or for the veteran individually to 
secure and follow any substantially gainful occupation.  In 
evaluating the veteran's claim, the Board stresses that only 
disability stemming from the service-connected condition, 
namely a gastrointestinal disability, may be considered.  The 
Board also notes that the medical evidence of record shows 
the veteran's service-connected disability to be, and has 
been, stable.  For example, the Board notes the veteran's 
claim that his weight has fluctuated significantly over the 
years and finds it unsupported by the evidence of record.  As 
set forth above, his weight appears to have been fairly 
stable over the course of several years.  Further, the Board 
also notes that the veteran related that he had gained weight 
when he reduced his smoking around 1995, which means that to 
the extent there was a change, it was a weight gain related 
to smoking cessation.

As concerns Dr. E's opinion, the Board first notes Dr. E's 
erroneous premise that a lay person concluded that the 
veteran's prior work history with the same symptoms 
demonstrated he was not unemployable due to his service-
connected disability.  That was the professional opinion of a 
VA medical examiner.  Second, as pointed out by the VA 
examiner at the August 2002 examination, Dr. E's opinion 
appears heavily influenced by the veteran's age, which is an 
impermissible factor in VA determinations of unemployability.  
38 C.F.R. § 4.19 (2003).  Further, as observed at the May 
2000 and August 2002 VA examinations, the veteran in fact 
worked full time while experiencing the identical symptoms he 
reports at the current time.  Moreover, the examiner at the 
August 2002 examination observed that the veteran reported 
that he is symptom free when on a liquid diet, which the 
examiner noted is quite feasible for a normal 8-hour day.  
Thus, the Board finds the medical opinions of the examiners 
at the May 2000 and August 2002 VA examinations fully 
supported by the evidence of record.  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  The reasons are set forth 
above.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of the benefit sought and against it is 
roughly in balance.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against an 
allowance, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. at 56.  The Board finds 
that the evidence preponderates against a finding of 
unemployability.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) 
(2003).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



